UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22664 Patterson-UTI Energy, Inc. (Exact name of registrant as specified in its charter) DELAWARE 75-2504748 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) , SUITE 500 HOUSTON, TEXAS (Address of principal executive offices) (Zip Code) (281)765-7100 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesR No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesRNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler R Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes£NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 147,178,930 shares of common stock, $0.01par value, as of October 22, 2015 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES TABLE OF CONTENTS PARTI— FINANCIAL INFORMATION Page ITEM1. Financial Statements Unaudited condensed consolidated balance sheets 3 Unaudited condensed consolidated statements of operations 4 Unaudited condensed consolidated statements of comprehensive income 5 Unaudited condensed consolidated statement of changes in stockholders’ equity 6 Unaudited condensed consolidated statements of cash flows 7 Notes to unaudited condensed consolidated financial statements 8 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 35 ITEM4. Controls and Procedures 35 PARTII— OTHER INFORMATION ITEM 1. Legal Proceedings 36 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 36 ITEM 5. Other Information 36 ITEM6. Exhibits 37 Signature 38 PARTI — FINANCIAL INFORMATION ITEM1.Financial Statements The following unaudited condensed consolidated financial statements include all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods presented. PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands, except share data) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $3,537 and $3,546 at September 30, 2015 and December 31, 2014, respectively Federal and state income taxes receivable Inventory Deferred tax assets, net Other Total current assets Property and equipment, net Goodwill and intangible assets Deposits on equipment purchases Other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Current portion of long-term debt Total current liabilities Borrowings under revolving credit facility — Other long-term debt Deferred tax liabilities, net Other Total liabilities Commitments and contingencies (see Note 9) Stockholders' equity: Preferred stock, par value $.01; authorized 1,000,000 shares, no shares issued — — Common stock, par value $.01; authorized 300,000,000 shares with 190,387,622 and 189,262,876 issued and 147,180,382 and 146,444,291 outstanding at September 30, 2015 and December 31, 2014, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income ) Treasury stock, at cost, 43,207,240 shares and 42,818,585 shares at September 30, 2015 and December 31, 2014, respectively ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Operating revenues: Contract drilling $ Pressure pumping Oil and natural gas Total operating revenues Operating costs and expenses: Contract drilling Pressure pumping Oil and natural gas Depreciation, depletion, amortization and impairment Impairment of goodwill — — Selling, general and administrative Net gain on asset disposals ) Total operating costs and expenses Operating income (loss) ) ) Other income (expense): Interest income Interest expense, net of amount capitalized ) Other 16 — 16 3 Total other expense ) Income (loss) before income taxes ) ) Income tax expense (benefit): Current ) ) Deferred ) Total income tax expense (benefit) ) ) Net income (loss) $ ) $ $ ) $ Net income (loss) per common share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average number of common shares outstanding: Basic Diluted Cash dividends per common share $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited, in thousands) Three Months Ended Nine Months Ended September 30, September 30, Net income (loss) $ ) $ $ ) $ Other comprehensive loss, net of taxes of $0 for all periods: Foreign currency translation adjustment ) Total comprehensive income (loss) $ ) $ $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (unaudited, in thousands) Accumulated Common Stock Additional Other Number of Paid-in Retained Comprehensive Treasury Shares Amount Capital Earnings Income Stock Total Balance, December 31, 2014 $ ) Net loss ) — — ) Foreign currency translation adjustment — ) — ) Issuance of restricted stock 12 ) — Vesting of stock unit awards 15 — Forfeitures of restricted stock ) (1 ) — (1 ) Stock-based compensation — Tax benefit related to stock-based compensation — Payment of cash dividends — — — ) — — ) Purchase of treasury stock — ) ) Balance, September 30, 2015 $ ) $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion, amortization and impairment Impairment of goodwill — Dry holes and abandonments Deferred income tax benefit ) ) Stock-based compensation expense Net gain on asset disposals ) ) Changes in operating assets and liabilities: Accounts receivable ) Income taxes receivable/payable Inventory and other assets ) Accounts payable ) Accrued expenses Other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment and acquisitions ) ) Proceeds from disposal of assets Net cash used in investing activities ) ) Cash flows from financing activities: Purchases of treasury stock ) ) Dividends paid ) ) Tax benefit related to stock-based compensation Debt issuance costs ) — Proceeds from long-term debt — Repayment of long-term debt ) ) Proceeds from borrowings under revolving credit facility — Repayment of borrowings under revolving credit facility ) — Proceeds from exercise of stock options — Net cash used in financing activities ) ) Effect of foreign exchange rate changes on cash ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Net cash (paid) received during the period for: Interest, net of capitalized interest of $4,946 in 2015 and $5,268 in 2014 $ ) $ ) Income taxes $ $ ) Non-cash investing and financing activities: Net (decrease) increase in payables for purchase of property and equipment $ ) $ Net decrease (increase) in deposits on equipment purchases $ $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 7 PATTERSON-UTI ENERGY, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Consolidation and Presentation The unaudited interim condensed consolidated financial statements include the accounts of Patterson-UTI Energy, Inc. (the “Company”) and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated. Except for wholly-owned subsidiaries, the Company has no controlling financial interests in any entity which would require consolidation. The unaudited interim condensed consolidated financial statements have been prepared by management of the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations, although the Company believes the disclosures included either on the face of the financial statements or herein are sufficient to make the information presented not misleading. In the opinion of management, all adjustments which are of a normal recurring nature considered necessary for a fair statement of the information in conformity with accounting principles generally accepted in the United States of America have been included. The Unaudited Condensed Consolidated Balance Sheet as of December31, 2014, as presented herein, was derived from the audited consolidated balance sheet of the Company, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes included in the Company’s Annual Report on Form10-K for the fiscal year ended December31, 2014. The results of operations for the nine months ended September 30, 2015 are not necessarily indicative of the results to be expected for the full year. The U.S.dollar is the functional currency for all of the Company’s operations except for its Canadian operations, which uses the Canadian dollar as its functional currency. The effects of exchange rate changes are reflected in accumulated other comprehensive income, which is a separate component of stockholders’ equity. The carrying values of cash and cash equivalents, trade receivables and accounts payable approximate fair value. The Company provides a dual presentation of its net income (loss) per common share in its unaudited condensed consolidated statements of operations: Basic net income (loss) per common share (“Basic EPS”) and diluted net income (loss) per common share (“Diluted EPS”). Basic EPS excludes dilution and is computed by first allocating earnings between common stockholders and holders of non-vested shares of restricted stock. Basic EPS is then determined by dividing the earnings attributable to common stockholders by the weighted average number of common shares outstanding during the period, excluding non-vested shares of restricted stock. Diluted EPS is based on the weighted average number of common shares outstanding plus the dilutive effect of potential common shares, including stock options, non-vested shares of restricted stock and restricted stock units. The dilutive effect of stock options and restricted stock units is determined using the treasury stock method. The dilutive effect of non-vested shares of restricted stock is based on the more dilutive of the treasury stock method or the two-class method, assuming a reallocation of undistributed earnings to common stockholders after considering the dilutive effect of potential common shares other than non-vested shares of restricted stock. 8 The following table presents information necessary to calculate net income (loss) per share for the three and nine month periods ended September 30, 2015 and 2014 as well as potentially dilutive securities excluded from the weighted average number of diluted common shares outstanding because their inclusion would have been anti-dilutive (in thousands, except per share amounts): Three Months Ended Nine Months Ended September 30, September 30, BASIC EPS: Net income (loss) $ ) $ $ ) $ Adjust for (income) loss attributed to holders of non-vested restricted stock ) ) Income (loss) attributed to common stockholders $ ) $ $ ) $ Weighted average number of common shares outstanding, excluding non-vested shares of restricted stock Basic net income (loss) per common share $ ) $ $ ) $ DILUTED EPS: Income (loss) attributed to common stockholders $ ) $ $ ) $ Weighted average number of common shares outstanding, excluding non-vested shares of restricted stock Add dilutive effect of potential common shares — — Weighted average number of diluted common shares outstanding Diluted net income (loss) per common share $ ) $ $ ) $ Potentially dilutive securities excluded as anti-dilutive 2.Stock-based Compensation The Company uses share-based payments to compensate employees and non-employee directors. The Company recognizes the cost of share-based payments under the fair-value-based method. Share-based awards consist of equity instruments in the form of stock options, restricted stock or restricted stock units and have included service and, in certain cases, performance conditions. The Company’s share-based awards also include share-settled performance unit awards. Share-settled performance unit awards are accounted for as equity awards. The Company issues shares of common stock when vested stock options are exercised, when restricted stock is granted and when restricted stock units and share-settled performance unit awards vest. Stock Options — The Company estimates the grant date fair values of stock options using the Black-Scholes-Merton valuation model. Volatility assumptions are based on the historic volatility of the Company’s common stock over the most recent period equal to the expected term of the options as of the date the options are granted. The expected term assumptions are based on the Company’s experience with respect to employee stock option activity. Dividend yield assumptions are based on the expected dividends at the time the options are granted. The risk-free interest rate assumptions are determined by reference to United States Treasury yields. Weighted-average assumptions used to estimate the grant date fair values for stock options granted for the three and nine month periods ended September 30, 2015 and 2014 follow: Three Months Ended Nine Months Ended September 30, September 30, Volatility NA 35.64% % % Expected term (in years) NA Dividend yield NA 1.18% % % Risk-free interest rate NA 1.62% % % 9 Stock option activity from January1, 2015 to September 30, 2015 follows: Weighted Average Underlying Exercise Shares Price Outstanding at January 1, 2015 $ Granted $ Exercised — — Cancelled ) $ Expired ) $ Outstanding at September 30, 2015 $ Exercisable at September 30, 2015 $ Restricted Stock — For all restricted stock awards to date, shares of common stock were issued when the awards were made. Non-vested shares are subject to forfeiture for failure to fulfill service conditions and, in certain cases, performance conditions. Non-forfeitable dividends are paid on non-vested shares of restricted stock. The Company uses the straight-line method to recognize periodic compensation cost over the vesting period. Restricted stock activity from January1, 2015 to September 30, 2015 follows: Weighted Average Grant Date Shares Fair Value Non-vested restricted stock outstanding at January 1, 2015 $ Granted $ Vested ) $ Forfeited ) $ Non-vested restricted stock outstanding September 30, 2015 $ Restricted Stock Units — For all restricted stock unit awards made to date, shares of common stock are not issued until the units vest.Restricted stock units are subject to forfeiture for failure to fulfill service conditions.Non-forfeitable cash dividend equivalents are paid on certain non-vested restricted stock units.The Company uses the straight-line method to recognize periodic compensation cost over the vesting period. Restricted stock unit activity from January1, 2015 to September 30, 2015 follows: Weighted Average Grant Date Shares Fair Value Non-vested restricted stock units outstanding at January 1, 2015 $ Granted $ Vested ) $ Forfeited — — Non-vested restricted stock units outstanding September 30, 2015 $ 10 Performance Unit Awards — In 2011, 2012, 2013, 2014 and 2015, the Company granted stock-settled performance unit awards to certain executive officers (the “Stock-Settled Performance Units”). The Stock-Settled Performance Units provide for the recipients to receive a grant of shares of stock upon the achievement of certain performance goals established by the Compensation Committee during the performance period. The performance units will only have a payout if total shareholder return is positive for the performance period and, when compared to the peer group, is at or above the 25th percentile. The performance period for the Stock-Settled Performance Units is the three year period commencing on April1 of the year of grant. For the 2012 and 2013 Stock-Settled Performance Units, the performance period can extend for an additional two years in certain circumstances. The performance goals for the Stock-Settled Performance Units are tied to the Company’s total shareholder return for the performance period as compared to total shareholder return for a peer group determined by the Compensation Committee. These goals are considered to be market conditions under the relevant accounting standards and the market conditions were factored into the determination of the fair value of the performance units. Generally, the recipients will receive a target number of shares if the Company’s total shareholder return is positive and, when compared to the peer group, is at the 50th percentile and two times the target if at the 75th percentile or higher. If the Company’s total shareholder return is positive, and, when compared to the peer group, is at the 25th percentile, the recipients will only receive one-half of the target number of shares. The grant of shares when achievement is between the 25th and 75th percentile will be determined on a pro-rata basis. The target number of shares with respect to the 2012 Stock-Settled Performance Units was 192,000. The performance period for the 2012 Stock-Settled Performance Units ended on March31, 2015, and the Company’s total shareholder return was at the 87th percentile. In April 2015, 384,000 shares were issued to settle the 2012 Stock-Settled Performance Units. The total target number of shares with respect to the Stock-Settled Performance Units is set forth below: Performance Performance Performance Performance Performance Unit Awards Unit Awards Unit Awards Unit Awards Unit Awards Target number of shares Because the performance units are stock-settled awards, they are accounted for as equity awards and measured at fair value on the date of grant using a Monte Carlo simulation model. The fair value of the Stock-Settled Performance Units is set forth below (in thousands): Performance Performance Performance Performance Performance Unit Awards Unit Awards Unit Awards Unit Awards Unit Awards Fair value at date of grant $ These fair value amounts are charged to expense on a straight-line basis over the performance period. Compensation expense associated with the Stock-Settled Performance Units is shown below (in thousands): Performance Performance Performance Performance Performance Unit Awards Unit Awards Unit Awards Unit Awards Unit Awards Three months ended September 30, 2014 NA $ $ $ NA Three months ended September 30, 2015 $ $ $ NA NA Nine months ended September 30, 2014 NA $ Nine months ended September 30, 2015 $ NA 11 3.Property and Equipment Property and equipment consisted of the following at September 30, 2015 and December31, 2014 (in thousands): September 30, December 31, Equipment $ $ Oil and natural gas properties Buildings Land Less accumulated depreciation, depletion and impairment ) ) Property and equipment, net $ $ On a periodic basis, the Company evaluates its fleet of drilling rigs for marketability based on the condition of inactive rigs, expenditures that would be necessary to bring them to working condition and the expected demand for drilling services by rig type (such as drilling conventional, vertical wells versus drilling longer, horizontal wells using higher specification rigs).The components comprising rigs that will no longer be marketed are evaluated, and those components with continuing utility to the Company’s other marketed rigs are transferred to other rigs or to the Company’s yards to be used as spare equipment.The remaining components of these rigs will be retired.In the quarter ended September 30, 2015, the Company identified 24 mechanical rigs and 9 non-APEX® electric rigs that will no longer be marketed.Also, the Company has 15 additional mechanical rigs that are not currently operating.Although these 15 rigs remain marketable, the Company has lower expectations with respect to utilization of these rigs due to the industry shift to higher specification drilling rigs.The Company recorded a charge of $131 million related to the retirement of the 33 rigs, the 15 mechanical rigs that remain marketable but are not operating, and the write-down of excess spare rig components to their realizable values.
